Wade, C. J.
This is an appeal from a judgment rendered in favor of the respondent, consequent upon the sustaining of a demurrer to the complaint.
The complaint substantially alleges that on the 16th day of April, 1872, the plaintiff was married to one William J. Palmer, and ever since that date has been and now is the lawful wife of said Palmer; that at the time of said marriage the plaintiff was the owner of certain horses, mares and colts, mentioned and described in the complaint; that on said 17th day of April, 1872, the plaintiff filed in the office of the recorder of Deer Lodge county, that being the county in which the plaintiff then and has since resided, a list of said property as follows:
“Lena Owens. Declaration, claim to property.
“Know all men by these presents, that I, Lena Owens, now sole and unmarried, and residing in the county of Deer Lodge, and territory of Montana, make known by these presents, published to whom it may concern, that I claim and hold in my separate right, as against any right, title or interest of William J. Palmer, with whom I .contemplate marriage, or as against any right, title or interest said Palmer may acquire by virtue of the marriage to be solemnized between myself and said Palmer, of, in, and to the following described property, to wit: All of the horses, *127mares and their colts, two-year-olds, yearlings, being about sixty head of old ones, including horses, mares, two-yearolds and yearlings, and thirty-one sucking colts, now on the ranche known as the Palmer ranche, one mile above the mouth of Warm Springs creek, on the Warm Springs creek, about twelve miles below the town and county of Deer Lodge, Montana territory, it being the same property described in a certain complaint in an action brought in the district court, second judicial district, for said county of Deer Lodge, and territory of Montana, entitled Lena Owens v. W. W. Jones et ah, filed in said court on the 20th day of November, 1871, with the addition of the sucking colts.
“Dated this 17th day of April, 1872.
“Filed for record April 17, 1872.
her Lena X Owens,” mark.
The complaint further alleges, that in November, 1883, the plaintiff was the owner of and entitled to the immediate possession of the horses, mares and colts described in the complaint, which property was that mentioned in said list, and the increase thereof, of the value of $7,100; that on the last-named day, in said county of Deer Lodge, the defendant unlawfully and wrongfully, and without the consent of the plaintiff, took and carried away said property, and converted the same to his own use, to the damage of the plaintiff in the sum of $7,100; and that the Lena Owens mentioned in said list of property filed with the county recorder is the plaintiff in this action.
If this action concerns the separate property of a married woman, she may sue alone (Code, sec. 7); and whether the property described in the complaint belongs to the plaintiff, depends upon her having substantially complied with the statute of the territory relating to the property of married women. That statute provides that the property owned by a married woman before her marriage, and the increase, use and profits thereof, shall be exempt from all debts and liabilities of the husband, provided a list of the property of such married woman is recorded in the *128office of the register of deeds of the proper county. E. S. Mont. p. 588, sec. 866.
. The demurrer confesses that all the facts properly alleged in the complaint are true. Then it is true that the property mentioned in the complaint and list belonged to the plaintiff before her marriage with Palmer, except the increase, and that also belongs to her if she was the owner of the original property. It is also true that the plaintiff married William J. Palmer on the 17th day of April, 1872; that on the samé day, and prior to her marriage, she filed with the recorder of the proper county a list of her property, and therein declared her intention to marry said Palmer, which list and notice was signed by Lena Owens, and that said Lena Owens is the Emma J. Palmer who brings this action. The defendant also, by his demurrer, confesses that he wrongfully and unlawfully seized and converted the plaintiff’s property to his own use. Confessions of this kind may do the defendant good, but they are bad for his demurrer.
Here was an honest attempt, made in good faith, by a woman upon the eve of her marriage, to secure to herself, and.to protect from her husband’s debts, the property she then owned in her own right. The list was filed and recorded in her maiden name, but in it she was careful to give notice to the public of her intended marriage with William J. Palmer. This was a public record, and if the list was technically imperfect because it was made out and recorded in the name of Owens instead of Palmer, no one seems to have been deceived or injured by the mistake. It does not appear that any credit was extended to the husband on account of this separate property of his wife, or because there might have been a mistake in the record of the property list. And if there had been no list at .all, even a married woman may protect her separate property against a mere wrong-doer, such as this defendant confesses that he is.
The judgment is reversed, and the cause remanded for a new trial. Judgment reversed.